I concur in the conclusion reached by the Chief Justice, that the demurrer to the complaint should be overruled, but I am unable to assent to the proposition laid down in his reasoning, that the board of commissioners of public works created by the statute is a separate corporation. The determination of the legal status and powers of boards of commissioners of public works, and their relation to the municipality and to the city council is of great importance, not only to the parties before the Court in the settlement of this bitter litigation, but to the citizens of the towns and cities where such boards have been elected. I venture to think that a careful perusal of the statutes set out in the opinion of the Chief Justice will make unnecessary any argument to establish the following propositions as to the status and power of the boards of commissioners of public works and their relation to the municipality and the city council.
1. The general power conferred by the statute "to construct and operate waterworks and electric light works" is conferred on the cities and towns as municipalities. The city council is not the municipality, but merely an agency of the municipality and its members are merely officers of the municipality. The mayor and aldermen have no authority except that conferred by the statute either expressly or by necessary implication.
2. The city council is not expressly given in section 1982 of the Civil Code or elsewhere any authority or power in the management of municipal waterworks or electrical light works, and no such authority can be implied, because in section 2010, the General Assembly denied the city council *Page 261 
such power by conferring it on the board of commissioners of public works.
3. The board of commissioners of public works is not in any sense a separate corporation, but a mere municipal agency, and its members are mere elective officers of the municipality through whose management and control the General Assembly has required that the municipality shall operate and manage its waterworks and electric light works.
4. This power is derived from section 2010 of the Civil Code, which provides: "Said board of commissioners of public works shall be vested with authority to build or contract for building said waterworks and said electric light plant and to operate same, and shall have full control and management of same. They may supply and furnish water to the citizens of said cities and towns, and also electric, gas, or other light, and may require and exact payment of such rates, tolls and charges as they may establish for the use of water and lights. They may sell and dispose of said bonds and apply the proceeds, or so much thereof as may be necessary, towards the purchase of, or payment for said plants: Provided, That the board shall make a full statement to the city or town council at the end of each month of their receipts and disbursements of all kinds during the preceding month. They shall have no power to incur any indebtedness without the concurrence of such council."
The power thus conferred includes all powers necessarily incident to operation and management, and among these the power to fix rates for the use of light and water. In fixing rates the board is charged not only with the obligations and duties devolving upon public service corporations, but also those which devolve upon public officers, and they must make the rates reasonable and free from unfair descrimination.
5. Included in this power to operate, manage and fix rates is the power to make a reasonable charge for water and lights furnished for municipal purposes; and the duty *Page 262 
to pay such charges, as a municipal liability, devolves on the city council as the general fiscal agency invested by the law with the collection and disbursement of the municipal revenue. This power to make charges and demand payment of the city council is not arbitrary; on the contrary, the manifest purpose of the statutory requirement, that "the said board shall make a full statement to the city or town council at the end of each month of their receipts and disbursements of all kinds during the preceding month," was not only to provide a safeguard against official misconduct and a stimulus to official efficiency by giving publicity to official action, but its purpose was also to enable the city council to scrutinize the account and object to excessive charges.
6. The question whether an officer or an official board has done that which the statute requires of them is judicial, and the performance of official duty will be adjudged by the Courts at the instance of persons having a legal interest in such performance. It follows that the Courts at the instance of the city council will enforce the performance by the board of commissioners of public works of the official duty not to make arbitrary and unreasonable charges against the city for water and lights, and at the instance of the board of commissioners of public works will enforce the performance by the city council of its official duty to pay to the board reasonable charges for lights and water.
7. Since discretion is conferred on the board of commissioners of public works in determining what charges are reasonable under all the circumstances — that is, what is the reasonable proportion of the entire expense of operating and developing the plants that should be borne by the city, and what by private consumers — and since the presumption is that officers do their duty, when the city council alleges that the demands made for the service to the municipality are arbitrary and excessive it assumes the burden of proving them to be so. *Page 263 
8. But this discretion of the board of commissioners of public works does not extend to impairment of public safety and comfort by cutting off the municipal water and lights on account of even an arbitrary refusal of the city council to pay reasonable charges. The municipal use of water and lights being the primary purpose for which the plants are authorized and constructed, no breach of duty by other officers can excuse the board of commissioners of public works in failing to use their utmost efforts to so manage the plants as to meet that purpose. Its recourse must be to the Courts to require the city council to perform its duty of payment.
9. On the other hand, the board being empowered to manage the plants, and being under the most exacting duty of supplying light and water, and being forbidden to incur any debt except with the consent of the city council, it is manifest that the city council should not refuse to respect and pay the charges fixed by the board except on the clearest and most convincing proof that the charge was unreasonable and arbitrary. Except in such a case its recourse must be to the Courts to require the board of commissioners of public works to perform its duty of making a reasonable charge.
The complaint in this case alleges that the board of commissioners of public works is about to cut off entirely the supply of water and the electric current necessary for municipal purposes. Under the construction of the statute above set out this allegation was sufficient to constitute a cause of action for injunction.
MR. JUSTICE HYDRICK concurs.